Citation Nr: 0417765	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  99-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
trichophytosis of the feet with generalized ichthyosis prior 
to August 30, 2002.  

2.  Entitlement to an evaluation in excess of 60 percent for 
trichophytosis of the feet with generalized ichthyosis on and 
after August 30, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1943 to 
November 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board remanded the case in November 2000, July 2002 and 
June 2003, for appropriate notice and development of the 
veteran's claim, pursuant to 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's generalized 
ichthyosis with tricophytosis of the feet was not manifested 
by ulceration or extensive exfoliation or crusting, with 
systemic or nervous manifestations, or by exceptional 
repugnance.
  
2.  Prior to August 30, 2002, the veteran's generalized 
ichthyosis with tricophytosis of the feet was not manifested 
by complete or exceptionally repugnant deformity of one side 
of the face, or marked or repugnant bilateral deformity 
affecting the face, head, or neck.  Severe disfigurement of 
the head, face or neck, or disfigurement producing a marked 
and unsightly deformity of the eyelids, lips or auricles, is 
not shown.

3.  The veteran's service-connected skin condition does not 
have systemic manifestations and does not require systemic 
treatment.  

4.  For the period beginning August 30, 2002, the veteran's 
generalized ichthyosis with tricophytosis of the feet has not 
been manifested by disfigurement of the face, head, or neck 
with visible or palpable tissue loss and gross distortion or 
asymmetry of three or more facial features or paired sets of 
features, or six or more characteristics of disfigurement 
affecting the head, face, or neck.  

CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the schedular 
requirements for a rating in excess of 30 percent for 
generalized ichthyosis with tricophytosis of the feet 
condition are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 
7813 (2002).  38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.10, 4.20, Diagnostic Codes 7800, 7806, 7813 (2003).

2.  For the appeal period beginning August 30, 2002, the 
schedular requirement for a rating in excess of 60 percent 
for trichophytosis of the feet with generalized ichthyosis 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Codes 7800, 7806, 7816 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

Pursuant to the VCAA, VA is to provide notice of the evidence 
that has been obtained by VA, notice of evidence that is not 
of record that is necessary to substantiate the appealed 
claim, notice of the evidence VA will secure, notice of 
specific evidence that the veteran is expected to provide, 
and notice that the veteran should provide any additional 
evidence he may have in furtherance of his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has fulfilled 
these requirements in this case.  The pertinent provisions of 
the VCAA were provided by supplemental statements of the case 
issued in April 2003 and December 2003.  By those 
supplemental statements of the case and by an August 2003 
development letter, the veteran was also informed of the 
evidence of record that was applicable to his claim.  By an 
August 2003 development letter, the veteran was expressly 
informed of what he needed to do in furtherance of his claim, 
including providing pertinent evidence, or information of 
such evidence, showing greater severity of the claimed 
disorder.  He was also then informed that he should provide 
all pertinent evidence in his possession.  He was then told 
that VA would assist him by obtaining any additional 
identified pertinent evidence, but that it was his 
responsibility to identify any such additional evidence not 
yet obtained, and ultimately it was his responsibility to 
ensure that VA has all pertinent evidence that is not in the 
possession of VA or another Federal agency.  

The veteran has indicated in a July 2001 VA Form 21-4142 that 
he had been under VA medical care for his generalized 
ichthyosis with tricophytosis of the feet from service to the 
present, with his last outpatient treatment in May 2001 at 
the Philadelphia VA Medical Center (VAMC).  On that form he 
reported receiving treatment at the Philadelphia VAMC from 
July 1995 to May 2001.  He did not report treatment from 
other sources in response to VA queries.  Treatment records 
from the Philadelphia VAMC have been obtained and associated 
with the claims folder.  

The veteran has also undergone several VA examinations to 
assess his skin disorder, including most recently in November 
2003, with an addendum opinion provided in December 2003.  
These medical examinations adequately address the veteran's 
skin condition of the body as a whole for rating purposes as 
addressed here.  Accordingly, with VCAA notice to the veteran 
and claim development completed, the Board is satisfied that 
the requirements of the VCAA have been satisfied.  

Together VA treatment records, an August 2003 development 
letter, a December 2003 supplemental statement of the case, a 
November 2003 VA examination, and a December 2003 medical 
addendum fulfilled the Board's June 2003 remand instructions.
 
While it might be argued that notice under the VCAA was not 
issued in the correct chronological sequence as set forth in 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159, the underlying 
rating decision was issued in November 1998.  As that 
determination was prior to the date of enactment of the VCAA, 
prior notice of the VCAA was impossible.  In any case, any 
failure to notify the veteran of the VCAA prior to initial 
adjudication of his increased rating claim was harmless, 
since, as discussed above, he was provided ample notice and 
opportunity to develop the record in furtherance of his claim 
after that November 1998 rating decision and before this 
adjudication.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless. Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Increased Rating Claim

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The regulatory criteria for skin disorders were changed 
effective August 30, 2002.  38 C.F.R. §  4.118.  Under such 
circumstances, the regulation as it existed prior to the 
change is applicable to the veteran's claim for the period 
prior to August 30, 2002, and the revised regulation is 
applicable from August 30, 2002 forward.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

The veteran's skin disorder has been recently diagnosed by VA 
examining and treating physicians as xerosis, onychomycosis 
and possible tinea pedis (November 2003 examination); 
described as markedly dry skin with numerous waxy papules 
over the chest consistent with xerosis, with moderate 
exfoliation or crusting (April 2003 examination); and 
diagnosed as total body xerosis/pruritus (July 2003 
treatment).  

Under rating criteria in effect prior to August 30, 2002, the 
veteran's skin condition is ratable analogously to eczema, 
whether the condition is diagnosed as eczema or psoriasis.  
38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7806, 7816 (2002).  

Under the current rating criteria, while the condition may be 
rated variously as eczema or psoriasis under Diagnostic Codes 
7806 or 7816, the rating criteria under each or these 
Diagnostic Codes is the same.  38 C.F.R. § 4.118 (2003).

Historically, in January 1946 VA granted service connection 
for chronic, severe trichophytosis of the feet, and assigned 
a 30 percent rating for that disorder.  By an April 1947 
rating action the rating was decreased to 10 percent 
disabling.  VA granted service connection for generalized 
ichthyosis by an April 1955 rating action, and assigned a 
single, 10 percent rating for the two disorders.  
A Board decision of May 1996 granted a 30 percent evaluation 
for trichophytosis of the feet with generalized ichthyosis.

VA treatment records over the past several years show that 
the veteran has been treated for xerosis.  He has been 
prescribed short, warm showers, moisturizing soap, and use of 
moisturizing or lubricating creams, inclusive of various 
steroidal or medicated creams and lotions.  An August 2000 
treatment record noted scaling and hyperpigmentation of the 
feet.  At a July 2003 VA treatment session it was noted that 
pruritus at night was relieved by Diazepam prescribed by his 
primary care physician.  The veteran's skin condition was 
then noted to consist of seborrheic keratoses scattered 
across the chest and back, mild xerosis of the bilateral 
lower extremities and plantar surfaces, onychomycosis of both 
first toes, and tinea pedis.  Prior medical records noted 
that the veteran was previously treated with doxepin, also 
for difficulty sleeping due to pruritus.  

Upon VA examination in July 1998, the veteran complained of a 
burning and pruritic sensation over his entire body which was 
worse over his scalp and central forehead.  The examiner 
noted that the veteran had been effectively treated with 
topical steroid creams and moisturizers, though with 
persistence of his skin condition.  Physical examination 
revealed mild xerosis of the scalp and the trunk, with linear 
excoriations of the scalp, and mild scaling with mild 
erythema of the eyebrows and ears.  The examiner diagnosed 
xerosis and seborrheic dermatitis.  

Upon VA examination in September 2001 the veteran complained 
of ongoing pruritus and a long history of pruritus of the 
trunk and extremities, with scaling and rare blisters on the 
feet, and an occasionally a draining lump on the back of his 
neck.  Treatment was continuing with medicated creams and 
lotions.  Physical examination revealed diffuse moderate to 
severe xerosis of the trunk and extremities, a subcutaneous 
nodule under the left ear, scaling and maceration of the 
feet, and hyperkeratosis of the toenails bilaterally.  There 
were no systemic or nervous manifestations, and there was no 
evidence of ulceration, exfoliation or crusting.  The 
examiner diagnosed xerosis, tinea pedis, onychomycosis, and 
an epidermoid inclusion cyst.  

At a VA examination in April 2003, it was noted that the 
veteran had been using medicated creams for his skin 
condition, as well as recent use of Diazepam every other 
night to help with itching.  The veteran reported having a 
50-year history of itching and burning sensation associated 
with the over-body skin condition.   He denied associated 
fever, chills, weight loss, nausea, vomiting or diarrhea.  In 
an April 2003 addendum addressing Board remand questions, the 
examiner noted that there was moderate exfoliation and 
crusting, but that there were no systemic or nervous 
manifestations.  There was mild pruritus but no exudation.  
There were extensive lesions, but marked disfigurement or 
exceptional repugnance was not shown.  

Upon VA dermatology examination in November 2003, the 
veteran's long history of dry skin all over the body was 
noted, with treatment with various moisturizers. Physical 
examination revealed that approximately 70 percent of his 
body was involved with the condition, inclusive of diffuse, 
subtly hyperpigmented skin, with some lichinification 
affecting the areas of the knees and elbows due to chronic 
dryness and scratching, though without scars.  There was no 
resulting limitation of motion.  Itching was present, 
particularly over the plantar surfaces of the feet.  The 
examiner also found no ulceration, exfoliation, crusting, or 
exudation.  There were no systemic or nervous manifestations.  
The examiner described the condition as an uncomfortable and 
unsightly fine white scale over much of the veteran's body, 
not affecting the wrists and hands, and not significantly 
affecting the head, face, or neck except for the posterior of 
the neck.  The examiner noted that the condition did not 
dramatically affect the face.  The examiner assessed that the 
veteran had some xerosis, some onychomycosis, and possibly 
some tinea pedis.  In a December 2003 addendum, the examiner 
clarified his statement by opining that the hyperpigmentation 
was subtle, and the skin lesions were present over 70 percent 
of the corpus, but were bland and not repugnant.  

As noted above, prior to August 30, 2002, the veteran's skin 
conditions were rated under the old criteria for eczema.  
Under those criteria, if the condition involved constant 
exudation or itching, or involved extensive lesions, or 
resulted in marked disfigurement, a 30 percent rating was 
assigned.  If the condition was manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or with exceptional repugnance, a 50 percent 
rating was assigned.  38 C.F.R. §  4.118, Diagnostic Code 
7806 (2002).

Medical records for the appeal period do not show that the 
veteran's whole body skin condition was manifested by 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, or exceptional repugnance.  Indeed, 
the November 2003 VA examiner in his December 2003 addendum 
expressly concluded that the veteran's skin lesions were not 
repugnant, but rather were "essentially bland in nature."  
The July 1998 and September 2001 VA examinations are 
similarly unsupportive in not showing an increased level of 
disability.  Hence, in the absence of medical evidence 
showing that the veteran meets any of the criteria for 
assignment of a 50 percent rating, the preponderance of the 
evidence is against the assignment of a higher, 50 percent 
rating for the veteran's skin condition for the period prior 
to August 30, 2002 under the rating criteria for eczema.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

For this prior period, in part because the veteran alleged in 
his March 1999 VA Form 9 that his condition should be rated 
higher for its effect on his face, the condition is also 
considered by analogy to disfiguring scars of the head, face, 
or neck.  Under the criteria in effect prior to August 30, 
2002, where there was complete or an exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral deformity affecting the face, head, or neck, a 50 
percent rating was assignable.  Where there was severe 
disfigurement of the head, face, or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, a 30 percent rating was assignable.  
38 C.F.R. §  4.118, Diagnostic Code 7800 (2002).  Notably, 
however, while some mild scaling and erythema was present on 
the ears and eyebrows, and some pruritus has been present on 
the scalp, forehead, or back of the neck (with their presence 
at these locations varying between examinations), these 
conditions were not observed to be severely or even 
moderately disfiguring.  There certainly was no deformity of 
the eyelids, lips, or auricles.  Accordingly, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for trichophytosis of the feet with 
generalized ichthyosis on the basis of presentation on the 
face, neck, or head.  Diagnostic Code 7800.  

The criteria for a 30 percent evaluation under Diagnostic 
Code 7806 reasonably encompasses the generalized 
manifestations and symptoms inclusive of those affecting the 
head, face, and neck, just as it does for other areas, 
inclusive of the feet, for the period prior to August 30, 
2002.  38 C.F.R. § 4.118. 

For the period since August 30, 2002, the veteran has already 
been assigned the maximum schedular rating for his skin 
condition under Diagnostic Codes 7806 and 7816.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7816.
 
A higher schedular rating may be considered for the period 
beginning August 30, 2002 by analogy to other Diagnostic 
Codes which provide for evaluations higher than 60 percent.  
However, in the absence of systemic manifestations, and 
absent the need for constant or near-constant systemic 
therapy within the appeal period beginning August 30, 2002 or 
within the prior twelve months, the criteria for a 100 
percent evaluation based on rating by analogy to exfoliative 
dermatitis (erythroderma) are not met.  38 C.F.R. § 4.118, 
Diagnostic Code 7817 (2003).  

The veteran also does not have disfigurement of the head, 
face, or neck with visible or palpable tissue loss and gross 
distortion or asymmetry of three or more facial features or 
paired sets of features, or six or more of eight 
characteristics of disfigurement (the eight characteristics 
are: (1) scar five or more inches in length; (2) scar at 
least one-quarter inch wide; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches; (6) skin texture abnormal 
in an area exceeding six square inches; (7) underlying soft 
tissue missing in an area exceeding six square inches; and 
(8) skin indurated and inflexible in an area exceeding six 
square inches) affecting the head, face, or neck, so as to 
warrant a higher, 80 percent rating by analogy to scar 
disfiguring of the face, head, or neck.  38 C.F.R. §  4.118, 
Diagnostic Code 7800 (2003).  

In light of the foregoing, the benefits sought on appeal are 
denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to a rating in excess of 30 percent for 
generalized ichthyosis with tricophytosis of the feet for the 
period prior to August 30, 2002, is denied.  

Entitlement to a rating in excess of 60 percent for 
generalized ichthyosis with tricophytosis of the feet for the 
period beginning August 30, 2002, is denied.  




	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



